DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 6, 8-9, 16-19 and 21-25 are allowable. Claims 10-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species 1-6, as set forth in the Office action mailed on 11/12/2020, is hereby withdrawn and claims 10-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anita M. Bowles on 01/13/2021.
The application has been amended as follows: 
Amendment to the claims:
Claim 1, line 4 “the tension” should be amended to –a tension– 
Claim 1, lines 13-14 “the downwardly extending adjustment plate” should be amended to –the adjustment plate–
Claim 8, line 3 “the aligned mounting socket” should be amended to –the mounting socket–
Claim 14, line 2 “the aligned mounting socket” should be amended to –the mounting socket–
Claim 16, line 5 “the tension” should be amended to –a tension–
Claim 16, line 13 “the downwardly extending adjustment plate” should be amended to –the adjustment plate–
Claim 21, line 5 “the tension” should be amended to –a tension–
Claim 21, line 9 “a mechanical fastener” should be amended to –the mechanical fastener–
Claim 21, line 16 “the downwardly extending adjustment plate” should be amended to –the adjustment plate–
Claim 25, line 5 “the tension” should be amended to –a tension–
Claim 25, line 13 “the downwardly extending adjustment plate” should be amended to –the adjustment plate–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a torsion spring adjustment assembly comprising a lever and a torsion spring and a plate. However, the prior art of record have failed to teach at least the combination of the torsion spring adjustment assembly for supporting a rake arm and finger wheel on a main frame of a finger wheel rake, the torsion spring assembly comprising: a lever operably connected to a torsion spring configured to support the rake arm for setting the tension of the torsion spring, the lever being pivotable about an axis of rotation of a rotational shaft of the finger wheel to a plurality of tension-setting positions and configured to be secured to the main frame of the finger wheel rake at a position selected from the plurality of tension-setting positions, the lever configured to be secured to the main frame using a mechanical fastener, and the lever comprising a mounting socket through which the lever is configured to be secured to the main frame; and an adjustment plate configured to be attached to the main frame, the adjustment plate determining the plurality of tension-setting positions, wherein the adjustment plate extends downwardly from the main frame in use, the adjustment plate comprising a female connector through which the lever is configured to be secured to the main frame, the downwardly extending adjustment plate defining a posterior space occupied by the finger wheel and an anterior space occupied by the lever and torsion spring in use, the female connector extending between the anterior space and posterior space.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631